 Case 5:19-cv-00109-LGW-BWC Document 69 Filed 09/30/20 Page 1 of 2


                                                                                       FILED


              In the United States District Court
                                                                            John E. Triplett, Acting Clerk
                                                                             United States District Court

                                                                         By casbell at 5:12 pm, Sep 30, 2020


              for the Southern District of Georgia
                       Waycross Division

BRANTLEY COUNTY DEVELOPMENT
PARTNERS, LLC,

       Plaintiff,                                     No. 5:19—CV-109

       v.

BRANTLEY COUNTY, GEORGIA, et
al.,

       Defendants.

                                       ORDER

       Defendants have filed a Motion for Expedited Discovery and

Motion to Stay the Deadline to Supplement the Record on Plaintiff’s

Motion for Preliminary Injunction.               Dkt. No. 67.    Plaintiff has

responded.     Dkt. No. 68.        The motion is GRANTED in part and DENIED

in part.

       To    the    extent    Defendants       seek   to   conduct    unilateral

discovery, the motion is DENIED.             Both parties will be permitted

to conduct expedited discovery over the next sixty (60) days.                             A

Rule    26    conference      is    hereby     set,   telephonically,      before

Magistrate Judge Cheesbro for October 2, 2020 at 1:30 p.m.                 If any

disputes arise regarding the taking or timing of depositions, the

Magistrate Judge will handle those telephonically as soon as

practicable        without   the    need   for   written   motions.      At         the
 Case 5:19-cv-00109-LGW-BWC Document 69 Filed 09/30/20 Page 2 of 2



conclusion of the sixty-day period, the parties may but are not

required to supplement their preliminary injunction briefs.          The

Court will then issue an order on the motion for preliminary

injunction.

     SO ORDERED, this 30th day of September, 2020.




                                                                ___
                                       HON. LISA GODBEY WOOD, JUDGE
                                       UNITED STATES DISTRICT COURT
                                       SOUTHERN DISTRICT OF GEORGIA




                                   2
